Exhibit 10(l)(7)
AMENDMENT NO. 6
TO
ALLTEL CORPORATION PROFIT-SHARING PLAN
(January 1, 2002 Restatement)


WHEREAS, Alltel Corporation (the "Company") maintains the ALLTEL Corporation
Profit-Sharing Plan, as amended and restated effective January 1, 2002, and
subsequently further amended, (the "Plan"); and


WHEREAS, the Company desires further to amend the Plan;


NOW, THEREFORE, the Company hereby amends the Plan in the respects hereinafter
set forth.


Effective as of August 1, 2005, Section 1.12 of the Plan is amended to provide
as follows:
 
     1.12        Eligible Employee
 

(a)  
      Each Employee of the Employer, except

 

(1)  
an Employee covered by a collective bargaining agreement between an Employer and
a representative of such Employee that does not specifically provide for
coverage under the Plan; provided, however, that if an Employee ceases to be
covered by a collective bargaining agreement (other than by a transfer of
employment), such an Employee shall not become an Eligible Employee unless
coverage under the Plan is specifically extended to such an Employee by an
amendment to the Plan,

 

(2)  
any person who is a nonresident alien and who receives no earned income (within
the meaning of Section 911(b) of the Code) from the Employer that constitutes
income from sources within the United States (within the meaning of Section
861(a)(3) of the Code),

 

(3)  
a leased employee (as hereinafter defined),

 

(4)  
any person whose compensation from the Employer is not regularly stated
compensation on a salaried or hourly wage basis,

 

(5)  
any person who is not treated by the Employer as an employee for purposes of
Section 3401 of the Code (without regard to any determination other than by the
Employer that such person is or is not an employee for purposes of Section 3401
of the Code), without regard to any retroactive treatment by the Employer of
such person as an employee for purposes of Section 3401 of the Code, or

   

 (6)  any person who is employed by an operating unit or business operation
acquired in connection with the AGREEMENT AND PLAN OF MERGER dated January 9,
2005, between Alltel Corporation, Wigeon Acquisition LLC and Western Wireless
Corporation and any Employee identified by Alltel Corporation internal payroll
company codes 540, 544, 545, and 546, shall not become an Eligible Employee
until the later of the first pay period in 2006 or when otherwise eligible.

   

(b)        In determining eligibility of an Employee described on Appendix A,
the terms of Appendix A shall apply. 

 
                
 


IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed on this 22nd day of July, 2005.






ALLTEL CORPORATION


 


By: /s/  Scott T. Ford                                            
                                           
             Scott T. Ford
     President and Chief Executive Officer

 